Motion to confirm the report of the Official Referee, recommending that respondent be censured, granted, except as to the degree of punishment recommended. In our opinion, the serious charges against respondent, having been established and admitted, necessitate more stringent disciplinary action than the censure recommended by the Referee. Accordingly, the respondent is suspended from the practice of law for a period of five years. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.